Aurelio, J.
Motion for examination of defendant before trial is granted. It does not appear that the holding of the examination in the county where the action is pending will incur hardship or inconvenience on the defendant. It is no longer indispensable that it be held in the county where the defendant resides or has an office for the regular transaction of business in person. ‘ ‘ In the absence of any showing by defendant of a balancing of conveniences, I am of the opinion that the examination should be held ‘ in the county where the action is pending ’ ” (Seidman v. Wolf, 27 N. Y. S. 2d 136; Civ. Prac. Act, § 300).
Let the examination, by an officer, proceed at Special Term, Part II hereof, on November 10, 1955, at 11:00 a.m. All books, records and papers relevant to the subject matter of the inquiry are to be produced for use pursuant to section 296 of the Civil Practice Act.